Citation Nr: 0913994	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dizziness and vertigo, 
claimed as secondary to service-connected bilateral otitis 
media, mastoiditis and cholesteotoma with dizziness.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The Veteran had active duty service from February 1974 to 
April 1979 and from December 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Additional development is necessary before the Veteran's 
claim can be decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R § 3.159 (2008). 

A report of a July 2005 VA examination noted that the Veteran 
received VA outpatient treatment in June 2005.  Those records 
have not been associated with the claims file.  Therefore, on 
remand, any outstanding VA treatment records should be 
obtained and associated with the claims file.  
    
VA's duty to assist under the VCAA also requires VA to 
provide medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

The Veteran had a VA audiology examination in June 2005.  The 
examination report noted that an ENG examination was 
completed.  It was noted that the Veteran reported a 20-year-
history of dizziness.  The examination report indicated that 
caloric testing was not performed due to a history of 
bilateral middle ear surgeries.  The examination report noted 
that tracking testing was within normal limits.  The 
examination report noted that optokinetic testing was within 
normal limits, and the Dix-Hallpike maneuver was negative. 

In July 2005, the RO obtained a medical opinion from a VA 
specialist in ear, nose and throat disorders.  The physician 
opined that dizziness was "unlikely otologic in nature due 
to normal ENG."  The examiner indicated that VA treatment 
records dated in June 2005 were reviewed in conjunction with 
the opinion.  The examiner did not indicate that the claims 
file was reviewed.   

The Court has held that the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  The July 2005 VA 
examination did not include a review of the claims file.   
Such an examination is necessary in this case in order to 
comply with the duty to assist.  

Accordingly, on remand, the Veteran should be scheduled for a 
VA examination to determine the etiology of the claimed 
disabilities of dizziness and vertigo.  While the Board 
regrets any delay to the Veteran, it is necessary to ensure 
due process is followed and that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain current 
authorization for the release of VA 
treatment records.  Obtain any outstanding 
medical records and associate those 
records with the claims file.    

2.   Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of the claimed disabilities 
of dizziness and vertigo.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should indicate 
that such a review was conducted.  

3.  Following a thorough examination, 
during which any necessary studies are 
performed, the examiner should indicate 
whether the Veteran currently has a 
peripheral vestibular disorder.  If such a 
disorder is diagnosed, the examiner should 
state whether a current peripheral 
vestibular disorder is at least as likely 
as not (50 percent or greater likelihood) 
related to the Veteran's 
service-connected conditions of bilateral 
otitis media, mastoiditis and 
cholesteatoma.  The examiner should 
provide a detailed rationale, with 
references to the record, for the opinion.  

4.  The examiner should also indicate 
whether a peripheral vestibular disorder 
has been aggravated by the Veteran's 
service-connected conditions of bilateral 
otitis media, mastoiditis and 
cholesteatoma.  If the examiner determines 
that a peripheral vestibular disorder has 
been aggravated by a service-connected 
bilateral otitis media, mastoiditis and 
cholesteatoma, the examiner should report 
the baseline level of severity of the 
peripheral vestibular disorder prior to 
the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity.  See 38 C.F.R. 
§ 3.310 (2008).  The examiner should 
provide a detailed rationale for the 
opinion expressed.

5.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




